Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4,6-7,9, 11-12,14-17,19, 22, 24 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 6,8-11,14 and 16 of PN No.11,252,486. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent No. Claims 11,252,486
Current Application16/960,783 Claims
Claim 1
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 6
Claim 4
Claim 8
Claim 6
Claim 6
Claim 7
Claim 3
Claim 9
Claim 8
Claim 11
Claim 6
Claim 12
Claim 9
Claim 14
Claim 9
Claim 15
Claim 10
Claim 16
Claim 14
Claim 17
Claim 11
Claim 22
Claim 16
Claim 24


Claims 1-4,6-7,9, 11-12,14-17,19, 22, 24 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-22 of co-pending Application16/960,757. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Co-pending Application 16/960,757
Current Application 16/960,783 Claims
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 8
Claim 4
Claim 6
Claim 6
Claims 7 and/or 3
Claim 7
Claim 4
Claim 9
Claims 10 and/or 6 
Claim 11
Claims 7 and/or 3
Claim 12
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 19
Claim 17
Claims 17 and/or 21
Claim 19
Claim 15
Claim 22
Claims 17 and/or 21
Claim 24



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-17, 19-22, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (CN 103714371, hereby referred as Ying) in view of Birk (US patent No. 3710737). 
Regarding claim 1, 
Ying discloses;
A system for wirelessly monitoring process conditions within a reactor vessel, wherein the system comprises (figures 1 and 2): 
the reactor vessel that defines a reaction zone (see abstract for teaching the reactor); wherein within the reaction zone is a substance comprising catalyst particles (figure 1, element 1 comprising of particles), and
wherein within the reactor vessel is an RFID sensor configured to sense a reactor condition within the reaction zone (figure 2 and page 3 of the translation document. The RFID), receive an interrogation signal, and in response to the interrogation signal, transmit an RFID transponder signal that includes information representative of the reactor condition; and an RFID reader antenna that is wirelessly linked to the RFID sensor and configured to transmit the interrogation signal and receive the RFID transponder signal that is responsive to the interrogation signal (figure 2 and page 2 of the translation document. The RFID and the sensor 331. Moreover, element 333 comprises of a chip and an RFID reader antenna).  

Ying does not disclose;
Wherein within the reaction zone is a catalyst bed comprising catalyst particles.

However, Birk teaches;
Wherein within the reaction zone is a catalyst bed comprising catalyst particles (see the teaching in col. 2, lines 36-65, catalyst and molten salt nuclear reactor). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein within the reaction zone is a catalyst bed comprising catalyst particles, as taught by Birk, into Ying in order to use a better and proper method of producing heat. 

Regarding claim 2, 
Ying does not disclose;
Wherein the catalyst particles comprise an inorganic oxide component and a metal component.  

However, Birk teaches;
Wherein the catalyst particles comprise an inorganic oxide component and a metal component (see the teaching in col. 2, lines 36-65, catalyst and molten salt nuclear reactor). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the catalyst particles comprise an inorganic oxide component and a metal component, as taught by Birk, into Ying in order to use a better and proper method of producing heat. 

Regarding claim 3, 
Ying discloses;
Wherein the RFID sensor comprises an RFID tag operatively connected to sensor means for sensing the reactor condition and providing a sensor input to the RFID tag representative of the reactor condition, wherein the sensor is configured with the RFID tag to provide the RFID transponder signal including information representative of the reactor condition (figures 2-3 and page 2 of the translation document. The RFID and the sensor 331. Moreover, element 333 comprises of a chip and an RFID reader antenna).  
Regarding claim 4, 
Ying discloses;
Wherein the RFID reader antenna is positioned external to the reactor vessel (figure 1, RFID 4 is outside of reactor vessel 1).  

Regarding claim 6, 
Ying discloses;
Wherein the reactor condition is selected from the group of environmental conditions consisting of pressure, temperature, chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and sound intensity (figure 1, reactor vessel 1 is for molten salt nuclear).  

Regarding claim 7, 
Ying discloses;
Wherein the RFID reader antenna is operatively connected to a reader for providing the interrogation signal to the RFID reader antenna and for receiving the REID transponder signal from the RFID reader antenna (figures 2-3 and page 2 of the translation document. The RFID and the sensor 331. Moreover, element 333 comprises of a chip and an RFID reader antenna).    

Regarding claim 8, 
Ying discloses;
Computing means configured with the reader and providing for the processing of the RFID transponder signal to provide output information relating to the reactor condition (see figure 1, the reactor vessel 1 and the computer 5). 

Regarding claim 9, 
Ying discloses;
Wherein the RFID reader antenna is position within the reaction zone of the reactor vessel (see figure 2).  

Regarding claim 11, 
Ying discloses;
Wherein the reactor condition is selected from the group of environmental conditions consisting of pressure, temperature, chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and sound intensity (figure 1, reactor vessel 1 is for molten salt nuclear).   

Regarding claim 12, 
Ying discloses;
Wherein the RFID reader antenna is operatively connected to a reader for providing the interrogation signal to the RFID reader antenna and for receiving the RFID transponder signal from the RFID reader antenna (figures 2-3 and page 2 of the translation document. The RFID and the sensor 331. Moreover, element 333 comprises of a chip and an RFID reader antenna).     
Regarding claim 13, 
Ying discloses;
Computing means configured with the reader and providing for the processing of the RFID transponder signal to provide output information relating to the reactor condition (see figure 1, the reactor vessel 1 and the computer 5).   

Regarding claim 14, 
Ying discloses;
A method of monitoring process conditions within a reactor vessel, wherein the method comprises (figures 1 and 2):
 providing the reactor vessel that defines a reaction zone (see abstract for teaching the reactor) within which is a substance comprising catalyst particles (figure 1, element 1 comprising of particles) and 
an RFID sensor that is wirelessly linked to an RFID reader antenna; transmitting by the RFID reader antenna an interrogation signal, which is received by the RFID sensor; and transmitting by the RFID sensor, in response to the interrogation signal, an RFID transponder signal that includes information representative of a reactor condition within the reaction zone and which is received by the RFID reader antenna (figure 2 and page 2 of the translation document. The RFID and the sensor 331. Moreover, element 333 comprises of a chip and an RFID reader antenna).  

Ying does not disclose;
Wherein within the reaction zone is a catalyst bed comprising catalyst particles.
However, Birk teaches;
Wherein within the reaction zone is a catalyst bed comprising catalyst particles (see the teaching in col. 2, lines 36-65, catalyst and molten salt nuclear reactor). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein within the reaction zone is a catalyst bed comprising catalyst particles, as taught by Birk, into Ying in order to use a better and proper method of producing heat. 

Regarding claim 15, 
Ying does not disclose;
Wherein the catalyst particles comprise an inorganic oxide component and a metal component.  

However, Birk teaches;
Wherein the catalyst particles comprise an inorganic oxide component and a metal component (see the teaching in col. 2, lines 36-65, catalyst and molten salt nuclear reactor). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the catalyst particles comprise an inorganic oxide component and a metal component, as taught by Birk, into Ying in order to use a better and proper method of producing heat. 
Regarding claim 16, 
Ying discloses;
Wherein the RFID sensor comprises an RFID tag operatively connected to a sensor which senses the reactor condition and provides a sensor input to the RFID tag that is representative of the reactor condition; and providing the RFID transponder signal that includes information representative of the reactor condition (figures 2-3 and page 2 of the translation document. The RFID and the sensor 331. Moreover, element 333 comprises of a chip and an RFID reader antenna).   

Regarding claim 17, 
Ying discloses;
Wherein the RFID reader antenna is positioned external to the reactor vessel (figure 1, RFID 4 is outside of reactor vessel 1).   

Regarding claim 19, 
Ying discloses;
Wherein the reactor condition is selected from the group of process conditions consisting of pressure, temperature, chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and sound intensity (figure 1, reactor vessel 1 is for molten salt nuclear).  

Regarding claim 20, 
Ying discloses;
Providing a reader which provides the interrogation signal to the RFID reader antenna and receives the RFID transponder signal from the RFID reader antenna (figures 2-3 and page 2 of the translation document. The RFID and the sensor 331. Moreover, element 333 comprises of a chip and an RFID reader antenna).      

Regarding claim 21, 
Ying discloses;
Providing computing means configured with the reader; processing the RFID transponder signal; and displaying or providing output information relating to the reactor condition (see figure 1, the reactor vessel 1 and the computer 5).

Regarding claim 22, 
Ying discloses;
Wherein the RFID reader antenna is position within the reaction zone of the reactor vessel (figure 2, the antenna as disclosed in page 3 of the translation document).   

Regarding claim 24, 
Ying discloses;
Wherein the reactor condition is selected from the group of process conditions consisting of pressure, temperature, chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and sound intensity (figure 1, reactor vessel 1 is for molten salt nuclear).    
Regarding claim 25, 
Ying discloses;
Providing a reader that provides the interrogation signal to the RFID reader antenna and receives the RFID transponder signal from the RFID reader antenna (figures 2-3 and page 2 of the translation document. The RFID and the sensor 331. Moreover, element 333 comprises of a chip and an RFID reader antenna). 
     
Regarding claim 26, 
Ying discloses;
Providing a computer configured with the reader; processing the RFID transponder signal; displaying or providing output information relating to the reactor condition (see figure 1, the reactor vessel 1 and the computer 5).     

Regarding claim 27, 
Ying discloses;
Wherein the RFID sensor is surrounded by the catalyst particles (see the abstract for disclosing RFID and figure 1 for disclosing the particles). 

Regarding claim 28, 
Ying, as modified, may not explicitly disclose;
Wherein at thickness of the catalyst particles surrounding the sensor-enabled RFID tags of the plurality is from about 0.5 to about 20 meters.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein at thickness of the catalyst particles surrounding the sensor-enabled RFID tags of the plurality is from about 0.5 to about 20 meters in order to use a better and proper method of producing heat, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 29, 
Ying discloses;
Wherein the RFID sensor is surrounded by the catalyst particles (see the abstract for disclosing RFID and figure 1 for disclosing the particles).
 
Regarding claim 30, 
Ying, as modified, may not explicitly disclose;
Wherein the interrogation and responsive signals pass through a bed thickness of catalyst particles of from about 0.5 to about 20 meters.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the interrogation and responsive signals pass through a bed thickness of catalyst particles of from about 0.5 to about 20 meters in order to use a better and proper method of producing heat, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/           Primary Examiner, Art Unit 2845